DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The text of the Specification has been ‘Justified’. Meaning that the right and left margin of the text were to be kept equal, making a couple of odd lines a page read as though there were no spaces in between the words. Thus, making the Specification challenging for one to read at times.  
Appropriate correction is required.
Claim Objections
Claims 1 & 5 read as “that transmits ultrasound to a subject” should instead read as “that transmits ultrasound beams to a subject”, “that transmits ultrasound energy to a subject”, or “that transmits ultrasound waves to a subject” for clarity’s sake of what specifically is being transmitted from the apparatus. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transmission/reception circuitry that transmits ultrasound to a subject” in claim 1 and “control circuitry that changes the switching frequency” in claim 1 as well.
The first use of the nonce term ‘circuitry’ in claim 1 is supported by structure via page 5 lines 16-17 of the Applicant’s Specification discloses that ‘the ultrasound transmission circuitry 
The second use of the nonce term ‘circuitry’ in claim 1 is supported by structure via page13 lines 8-12 of the Applicant’s Specification discloses that ‘the control circuitry 23 is a processor that controls operations relating to an ultrasound scan’. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (JP 2011217842 A), (hereinafter “Tamura”) in view of Fujiwara et al. (JP 2012065694 A), (hereinafter “Fujiwara”).
Note: Attached Japanese to English machine translation with be referenced to in the rejections below for Tamura. 
Regarding claim 1, Tamura teaches an ultrasound diagnostic apparatus (Tamura page 2, line 10, ‘the present invention relates to an ultrasonic diagnostic apparatus’) comprising:
A transmission/reception circuitry that transmits ultrasound to a subject and receives an echo signal from the subject (Tamura page 2, lines 21-22, ‘a transmission unit that transmits ultrasonic waves to the subject via the ultrasonic probe, and a reflected wave corresponding to the transmitted ultrasonic waves from the subject’);
A switching power supply that generates a voltage by switching in accordance with a switching frequency (Tamura page 2, lines 14-15, ‘the switching power supply is a power supply that generates a desired voltage by switching a transistor. The number of times the transistor is switched per second is called a switching frequency’), and supplies the transmission/reception 
And a control circuitry (Tamura page 4 lines 2-3, ‘the switching frequency determination unit 27 determines the switching frequency based on the center frequency input from the transmission control unit 13’. This determined switching frequency is output to the clock control unit 29). However, Tamura does not specifically disclose that the control circuitry changes the switching frequency. It also lacks mentioning a ‘predetermined repetition cycle’ or a ‘predetermined change width’.  
In the same field of endeavor, in regards of claim 1, Fujiwara teaches of an ultrasound diagnostic apparatus comprising a transmission/reception circuitry that transmits ultrasound in a predetermined repetition cycle (Fujiwara’s Para. [0031], ‘the calculating part asks for the number of times of switching of the switching power supply performed in a default repeating cycle based on a default repeating cycle and default switching periods’; Para [0029], ‘a default repeating cycle based on the depth (target depth) which transmits an ultrasonic wave’ and discloses a mathematical formula for determining the ‘default repeating cycle’) and receives a signal with a switching power supply that supplies voltage to the transmission/reception circuitry, and a control circuitry that changes the switching frequency by a predetermined change of width (Fujiwara’s Para. [0015], ‘the switching power supply 3 turns on and off commercial alternating current voltage by a predetermined duty ratio by switching frequency, and supplies predetermined direct current voltage to the transmission and reception section 2’; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Fujiwara to have a ‘repetition cycle’ and a ‘change width’. Fujiwara’s current design includes ‘a default repeating cycle’ which accounts for ‘the number of times of switching of the power supply’ and ‘a predetermined duty ratio’ which is a ratio referring to the total period of the signal and the ratio that the signal is on to off. It would then be obvious to one of ordinary skill in the art to apply the above features taught by Fujiwara to the ‘ultrasound diagnostic device’ according to Tamura, resulting in Tamura’s device to incorporate a predetermined repetition cycle and a predetermined change width. The motivation to make such a modification would be to have a set ratio in which a signal or system is active per cycle and have a set number of cycles or iterations in order to optimize the resolution of the image while minimizing the noise from the switching power supply and the switching frequency.
Regarding claim 2, Tamura teaches the ultrasound apparatus of claim 1, as set forth above, wherein the control circuitry gradually changes the switching frequency in the predetermined repetition cycle (Tamura’s claim 3 found on page 1, ‘the clock control unit controls the clock signal generation unit so as to change the frequency of the clock signal stepwise’; page 4 lines 52-55, ‘the clock control unit 29 calculates a value (hereinafter referred to as a step change width) obtained by…adding a step change width to the operating frequency’; page 5, lines 15 - , ‘It is assumed that the operating frequency is 0.52 MHz and the 
Regarding claim 4, Tamura teaches the ultrasound apparatus of claim 1, as set forth above, wherein the control circuitry changes the switching frequency in a predetermined repetition cycle (Tamura’s claim 3 found on page 1, ‘the clock control unit controls the clock signal generation unit so as to change the frequency of the clock signal stepwise’; page 4 lines 52-55, ‘the clock control unit 29 calculates a value (hereinafter referred to as a step change width) obtained by…adding a step change width to the operating frequency’). Tamura also teaches to assume that there are stages (not limited in amount) to frequency change, and that the frequency change width in each of the frequency change stages is the same change width (Tamura page 5, lines 10-14). Tamura continues with an example situation with example values, stating that the change width remains constant throughout the stages, and showing that the period and pulse width of each frequency change stage were decreasing gradually as the stages progressed (Tamura page 5, lines 15-33).  However, Tamura does not disclose that the control circuitry changes the switching frequency by specifically 1%.  
In the same field of endeavor, in regards of claim 4, Fujiwara teaches that a control part will change the switching frequency of the switching power supply according to the repeat  
Reference Fujiwara teaches of changing the switching frequency of the switching power supply, but does not teach of the change to the switching frequency be by 1%. Reference Tamura teaches of very small, gradual changes to the switching frequency by a step change width of 0.02 MHz. The result-effective variable is the predictable relationship between changing of the switching frequency and the unwanted noise recorded on the image, e.g. the smaller the change between switching frequencies the less likely it is to coincide with an integral multiple of a pulse of repetition frequency, resulting in fewer switching noises shown on an ultrasound image—a clearer image. Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the change width of the switching frequency of reference Tamura to be by 1% in order to achieve a resolution suitable for the selected imaging mode by minimizing the noise from the switching power supply by changing the switching frequency gradually.
Regarding claim 5, Tamura teaches an ultrasound probe (Tamura page 2, line 21, ‘an ultrasonic probe’) comprising:
A transmission/reception circuitry that transmits ultrasound to a subject and receives an echo signal from the subject (Tamura page 2, lines 21-22, ‘a transmission unit that transmits ultrasonic waves to the subject via the ultrasonic probe, and a reflected wave corresponding to the transmitted ultrasonic waves from the subject’);
A switching power supply that generates a voltage by switching in accordance with a switching frequency (Tamura page 2, lines 14-15, ‘the switching power supply is a power supply 
And a control circuitry (Tamura page 4 lines 2-3, ‘the switching frequency determination unit 27 determines the switching frequency based on the center frequency input from the transmission control unit 13’. This determined switching frequency is output to the clock control unit 29). However, Tamura does not specifically disclose that the control circuitry changes the switching frequency. It also lacks mentioning a ‘predetermined repetition cycle’ or a ‘predetermined change width’.  
In the same field of endeavor, in regards of claim 5, Fujiwara teaches of an ultrasound probe (Fujiwara’s Para. [0010] & Fig. 1, ‘the ultrasonic probe 1 transmits an ultrasonic wave…and receives the reflected wave’) comprising a transmission/reception circuitry that transmits ultrasound in a predetermined repetition cycle (Fujiwara’s Para. [0031], ‘the calculating part asks for the number of times of switching of the switching power supply performed in a default repeating cycle based on a default repeating cycle and default switching periods’; Para [0029], ‘a default repeating cycle based on the depth (target depth) which transmits an ultrasonic wave’ and discloses a mathematical formula for determining the ‘default repeating cycle’) and receives a signal with a switching power supply that supplies voltage to the transmission/reception circuitry, and a control circuitry that changes the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Fujiwara to give scope to the ‘predetermined repetition cycle’ and to the ‘predetermined change width’. Fujiwara’s current design includes ‘a default repeating cycle’ which accounts for ‘the number of times of switching of the power supply’ and ‘a predetermined duty ratio’ which is a ratio referring to the total period of the signal and the ratio that the signal is on to off. It would then be obvious to one of ordinary skill in the art to apply the above features taught by Fujiwara to the ‘ultrasound diagnostic device’ according to Tamura, resulting in Tamura’s device to incorporate an ultrasonic probe, a predetermined repetition cycle, and a predetermined change width. The motivation to make such a modification would be to have a set ratio in which a signal or system is active per cycle and have a set number of cycles or iterations in order to optimize the resolution of the image while minimizing the noise from the switching power supply and the switching frequency. 
Regarding claim 6, Tamura teaches the ultrasound probe of claim 5, as set forth above, wherein the control circuitry gradually changes the switching frequency in the predetermined 
Regarding claim 8, Tamura teaches the ultrasound probe of claim 5, wherein the control circuitry changes the switching frequency in a predetermined repetition cycle (Tamura’s claim 3 found on page 1, ‘the clock control unit controls the clock signal generation unit so as to change the frequency of the clock signal stepwise’; page 4 lines 52-55, ‘the clock control unit 29 calculates a value (hereinafter referred to as a step change width) obtained by…adding a step change width to the operating frequency’). Tamura also teaches to assume that there are stages (not limited in amount) to frequency change, and that the frequency change width in each of the frequency change stages is the same change width (Tamura page 5, lines 10-14). Tamura continues with an example situation with example values, stating that the change width remains constant throughout the stages, and showing that the period and pulse width of each frequency change stage were decreasing gradually as the stages progressed (Tamura page 
In the same field of endeavor, in regards of claim 4, Fujiwara teaches that a control part will change the switching frequency of the switching power supply according to the repeat  frequency of an ultrasonic wave (Fujiwara Para. [0024]). However, Tamura also does not disclose that the control circuitry changes the switching frequency by specifically 1%. 
Reference Fujiwara teaches of changing the switching frequency of the switching power supply, but does not teach of the change to the switching frequency be by 1%. Reference Tamura teaches of very small, gradual changes to the switching frequency by a step change width of 0.02 MHz. The result-effective variable is the predictable relationship between changing of the switching frequency and the unwanted noise recorded on the image, e.g. the smaller the change between switching frequencies the less likely it is to coincide with an integral multiple of a pulse of repetition frequency, resulting in fewer switching noises shown on an ultrasound image—a clearer image. Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the change width of the switching frequency of reference Tamura to be by 1% in order to achieve a resolution suitable for the selected imaging mode by minimizing the noise from the switching power supply by changing the switching frequency gradually.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (JP 2011217842 A), (hereinafter “Tamura”) in view of Fujiwara et al. (JP 2012065694 A), (hereinafter “Fujiwara”) as applied to claims 1, 2, 5, and 6 above, and in further view of Ota et al. (US 20190008481 A1), (hereinafter “Ota”).

Regarding claim 3, Modified-Tamura teaches the ultrasound apparatus of claim 1, as set forth above, wherein the control circuitry changes the switching frequency by a width that inhibits the supplied output voltage from being unstable (Tamura page 5, lines 12-14, ‘the change width of the frequency may be a change width in which the change of the duty ratio is kept constant or an irregular change width. Further, it is assumed that the predetermined time is an arbitrary period of the secondary clock signal output from the secondary clock generator. The predetermined duty ratio is 50 %’) in the predetermined cycle. 
In the same field of endeavor, in regards of claim 3, Ota teaches of an ultrasound diagnostic apparatus that can control the transmission energy in real time even with a constant transmitting voltage by controlling the pulse width or duty ratio of the driving pulse output from a puller in a variable manner in Para. [0006] of Ota’s Specification. In Para. [0058 - 0059], Ota discloses that in order to increase the transmitting voltage without increasing the acoustic output of the ultrasound, a pulse-width modulation control is applied. In the pulse-width modulation control, the output value is controlled by changing the waveform while maintaining the voltage at a constant value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Ota to allow the changing of the switching frequency by a width that would keep the output voltage stable. Ota’s current design has a pulse-width modulation control. It would then be obvious to one of ordinary skill in the art to apply the above, modified feature taught by Ota to the ultrasound diagnostic 
Regarding claim 7, Modified-Tamura teaches the ultrasound probe of claim 5, as set forth above, wherein the control circuitry changes the switching frequency by a width that inhibits the supplied output voltage from being unstable (Tamura page 5, lines 12-14, ‘the change width of the frequency may be a change width in which the change of the duty ratio is kept constant or an irregular change width. Further, it is assumed that the predetermined time is an arbitrary period of the secondary clock signal output from the secondary clock generator. The predetermined duty ratio is 50 %’) in the predetermined cycle.
In the same field of endeavor, in regards of claim 7, Ota teaches of an ultrasound diagnostic apparatus that can control the transmission energy in real time even with a constant transmitting voltage by controlling the pulse width or duty ratio of the driving pulse output from a puller in a variable manner in Para. [0006] of Ota’s Specification. In Para. [0025], Ota discloses that a transmitting voltage of a driving signal is supplied via an ultrasound probe. In Para. [0058 - 0059], Ota discloses that in order to increase the transmitting voltage without increasing the acoustic output of the ultrasound, a pulse-width modulation control is applied. In 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Ota to allow the changing of the switching frequency by a width that would keep the output voltage stable. Ota’s current design has a pulse-width modulation control. It would then be obvious to one of ordinary skill in the art to apply the above, modified feature taught by Ota to the ultrasound probe according to Modified-Tamura, resulting in Modified-Tamura’s probe to incorporate a pulse-width modulation control to the ultrasound apparatus body. The motivation to make such a modification would be to keep the output voltage relatively stable. More or less, as the voltage increases so does the power out of the area, and the frequency then increases. Thus to achieve a resolution suitable for the selected imaging mode, the voltage must be kept stable as the switching frequency is changed gradually by a width to minimize the noise from the switching power supply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C RIEDY whose telephone number is (571)272-1431.  The examiner can normally be reached on Mon - Fri 6:30am - 4:30pm (11am - 1pm flexed out).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIA C RIEDY/Examiner, Art Unit 3793                    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3792